DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Patent Prosecution Highway (PPH)
This application has status under the Patent Prosecution Highway pilot program granted on 7/27/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
Response to Amendment/Claim Status
Claims 21 and 23-41 are currently pending. Claim 21 has been amended; claim 22 is now canceled; and new claim 41 has been added. Claims 1-20 were previously canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23-32, 34, 35, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over OKABE et al (US 2020/0091258 A1-prior art of record, hereafter Okabe) in view of SONODA et al (US 2020/0006702 A1, hereafter Sonoda).
Re claim 21, Okabe discloses in FIGS. 1-3 an organic electroluminescent device including an active region (DA in FIG. 2; ¶ [0026]) that includes a plurality of organic electroluminescent elements (OLEDs 5 in FIG. 2; ¶ [0026]) and also including a 
an element substrate (base 10/resin 12/barrier 3; ¶ [0019]) including a substrate (10) and the plurality of organic electroluminescent elements (5) supported by the substrate (10); and
a thin film encapsulation structure (sealing layer 6; ¶ [0019]) covering the plurality of organic electroluminescent elements (5),
wherein the thin film encapsulation structure (6) includes a first inorganic barrier layer (sealing film 26; ¶ [0019]), an organic barrier layer (organic sealing film 27; ¶ [0019]) in contact with (physically touching) a top surface (upper horizontal plane) of the first inorganic barrier layer (26), and a second inorganic barrier layer (sealing film 28; ¶ [0019]) in contact with (physically touching) the top surface (upper horizontal plane) of the first inorganic barrier layer (26) and a top surface (upper horizontal plane) of the organic barrier layer (27),
wherein the peripheral region (NA) includes a first protruding structure (TK; ¶ [0028]) supported by the substrate (10), the first protruding structure (TK) including a portion (organic planarizing film 21; ¶ [0028]) extending along (left-to-right) at least one side (right side) of the active region (DA), and also includes an extending portion (left-to-right from DA), of the first inorganic barrier layer (26), extending onto (over) the first protruding structure (TK),
wherein the first protruding structure (TK) includes a first portion (upper horizontal part of 2nd inorganic insulating film 23y; ¶ [0028]) and a second portion (organic planarizing film 21; ¶ [0028]), the first portion (23y) is closer (nearer) to a top portion 
wherein as seen in a cross-section (left-to-right) perpendicular (normal) to a direction (up-down) in which the first protruding structure (TK) extends, the first protruding structure includes a protruding portion (23y) protruding in a direction (left-to-right) generally perpendicular (normal) to a height direction (vertical thickness) of the first protruding structure (TK), and the protruding portion (23y) includes the first portion (upper horizontal part of 23y),
wherein the first protruding structure (TK) includes a lower layer (21) and an upper layer (23y) formed on the lower layer (21), the upper layer (23y) includes the first portion (upper horizontal part of 23y) and the protruding portion (23y), the lower layer (21) includes the second portion (21),
and in the cross-section (across the horizontal interface of 21/23y) perpendicular (normal) to a direction (left-to-right) in which the first protruding structure (TK) extends, a width (left-to-right extension) of a bottom portion (part of 23y beyond 21/23 horizontal interface) of the upper layer (23y) is greater (wider) than a width (left-to-right extension) of a top portion (part of 21 at 21/23 horizontal interface) of the lower layer (21),

a side surface (lowermost horizontal plane at layer 20 in FIG. 3) of the lower layer (21) is exposed from (not covered by) the upper layer (23y).

Okabe fails to disclose wherein in the cross-section perpendicular to a direction in which the first protruding structure extends, the first protruding structure includes a T-shaped portion where the bottom portion of the upper layer protrudes from the top portion of the lower layer.
However,
Sonoda discloses in FIGS. 1 and 7A (with references to FIGS. 2, 4 and 5) an organic electroluminescent device including an active region (5 in FIG. 1; ¶ [0051]) that includes a plurality of organic electroluminescent elements (OLEDs 24; ¶ [0053]) and also including a peripheral region (6 in FIG. 1; ¶ [0051]) located in a region (edge) other than the active region (5), the organic electroluminescent device comprising: a first protruding structure (41 in FIG. 7A; ¶ [0173]-[0174]), wherein in the cross-section (left-to-right)  perpendicular (normal) to a direction (up-down) in which the first protruding structure extends, the first protruding structure (41) includes a T-shaped portion (42/43; ¶ [0174]) where the bottom portion (lower plane) of an upper layer (43; ¶ [0174]) protrudes (extends) from a top portion (upper plane) of a lower layer (42; ¶ [0174]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first protruding structure wherein 
 
Re claim 22, Okabe discloses the organic electroluminescent device of claim 21, wherein the lower layer (21) contains an acrylic resin (¶ [0025]).

Re claim 23, Okabe discloses the organic electroluminescent device of claim 21, wherein the first protruding structure (TK) has a height (vertical extension) greater than (higher vertically than by comparison of TK and 26 extending from layer 20 in FIG. 3) a thickness (vertical extension) of the first inorganic barrier layer (26).

Re claim 24, Okabe and Sonoda discloses the organic electroluminescent device of claim 21, wherein the first protruding structure (41 of Sonoda) has a height (at least 4 µm; ¶ [0112]) that is at least three times as great as a thickness (at least 500 nm; ¶ [0112]) of the first inorganic barrier layer (31) as part of the crack-preventing first protruding structures discussed for claim 21. 




protruding structure includes an inverted tapering portion (upside down U-shape) in which a side surface (slanted sidewall) of the first protruding structure (TK) has a tapering angle exceeding 90 degrees (between layer 20 and slanted sidewall), and the inverted tapering portion (upside down U-shape) includes the first portion (23y) or the second portion (21).

Re claim 26, Okabe discloses the organic electroluminescent device of claim 21, wherein the peripheral region (NA) includes an extending portion (left-to-right from DA), of the second inorganic barrier layer (28), formed on (above) the extending portion (left-to-right from DA) of the first inorganic barrier layer (26).

Re claim 27, Okabe and Sonoda discloses the organic electroluminescent device of claim 21, wherein the first protruding structure (41 of Sonoda) has a height (at least 4 µm; ¶ [0112]) that is at least three times as great as a sum (1 µm; ¶ [0112]) of a thickness (500 nm; ¶ [0112]) of the first inorganic barrier layer (31) and a thickness (500 nm; ¶ [0112]) of the second inorganic barrier layer (33) as part of the crack-preventing first protruding structures discussed for claim 21. 


 normal (perpendicular) to the substrate (10), the second inorganic barrier layer (28) does not overlap (does cover TK in the active region, DA) the first protruding structure (TK).

Re claim 29, Okabe discloses the organic electroluminescent device of claim 21, wherein the element substrate (10/12/3) further includes a bank layer (23x; ¶ [0027]) defining each of a plurality of pixels (of OLEDs 5) each including any of the plurality of organic electroluminescent elements (5), and the first protruding structure (TK) has a height greater than (at step of 23x in FIG. 3), or equal to, a thickness of the bank layer (23x).

Re claim 30, Okabe and Sonoda discloses the organic electroluminescent device of claim 21, wherein the first protruding structure (41 of Sonoda) includes a portion extending along three sides (FIG. 2) of the active region (5) as part of the crack-preventing first protruding structures discussed for claim 21.

Re claim 31, Okabe and Sonoda discloses the organic electroluminescent device of claim 21, wherein the element substrate (10/12/3) includes a plurality of gate bus lines (of electronics not shown connected to gates, G; ¶ [0019] and [0035]) each connected with any of the plurality of organic electroluminescent elements (5), and a plurality of source bus lines (not shown connected to source electrodes, S; ¶ [0023]) each connected with any of the plurality of organic electroluminescent elements (5), 

Re claim 32, Okabe discloses the organic electroluminescent device of claim 21, wherein the organic barrier layer (27) includes a plurality of solid portions (flat and notched sections) distributed discretely (over DA and NA), and wherein the second inorganic barrier layer (28) is in contact with (physically touches) the top surface (upper plane) of the first inorganic barrier layer (26) and top surfaces (upper plane over DA and NA) of the plurality of solid portions (flat and notched sections) of the organic barrier layer (27).

Re claim 34, Okabe discloses the organic electroluminescent device of claim 21, wherein the peripheral region (NA) includes a second protruding structure (21e/23x; ¶ [0043]) between the active region (DA) and the first protruding structure (TK), the second protruding structure (21e/23x) extending along (left-to-right) at least one (right) side of the active region (DA).



Re claim 40, Okabe discloses the organic electroluminescent device of claim 21,
wherein the element substrate (10/12/3) includes a plurality of gate bus lines each connected with any of the plurality of organic electroluminescent elements (5), and a plurality of source bus lines each connected with any of the plurality of organic electroluminescent elements (5), wherein the peripheral region includes a plurality of terminals provided in a region in the vicinity of a certain side of the active region (DA), and a plurality of lead wires connecting each of the plurality of terminals and either one of the plurality of gate bus lines or either one of the plurality of source bus lines to each other, and wherein the first protruding structure (TK) does not include any portion that overlaps the plurality of lead wires as seen in a direction normal to the substrate (10) in the embodiment of FIGS. 1-3.
However, in the embodiment of FIG. 9, Okabe the element substrate (10/12/3) includes a plurality of gate bus lines (associated with gates G; ¶ [0023]) each connected with any of the plurality of organic electroluminescent elements (5), and a plurality of source bus lines (DW; ¶ [0057]) each connected with any of the plurality of organic electroluminescent elements (5), wherein the peripheral region includes a plurality of terminals (TM; ¶ [0052]) provided in a region (right side) in the vicinity of a certain (right) side of the active region (DA), and a plurality of lead wires (LW; ¶ [0057]) connecting 
 wherein the first protruding structure (TK) does not include any portion that overlaps (does not cover from above or below) the plurality of lead wires (LW) as seen in a direction normal (perpendicular) to the substrate (10).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify FIG. 3 of Okabe as disclosed in FIG. 9 to prevent damage to terminal portions during formation, leading to increased reliability (Okabe; ¶ [0058]).

Re claim 41, Okabe and Sonoda disclose the organic electroluminescent device of claim 21, wherein the peripheral region (6 of Sonoda) includes an inorganic barrier layer joint portion (31/33 interface in FIG. 7A) where a first inorganic barrier layer (31; ¶ [0095]) and a second inorganic barrier layer (31; ¶ [0095]) are in direct contact (physically touching; ¶ [0156]) with each other, the inorganic barrier layer joint portion (31/33 interface) being located between the active region (5) and the first protruding structure (41), and wherein the active region (5) is enclosed by the inorganic barrier layer joint portion (FIGS. 1 and 4; ¶ [0141]) as part of the crack-preventing first protruding structures discussed for claim 21. 

Claims 33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe and Sonoda as applied to claim 21 above, and further in view of LEE et al (US 2015/0380685 A1-prior art of record, hereafter Lee).

But, fails to disclose wherein the organic barrier layer (27) having a thickness of 5 µm or greater.
However,
Lee discloses in FIGS. 1 and 4 an organic electroluminescent device including an active region (comprising pixels 111 in FIG. 1; ¶ [0078]), the organic electroluminescent device comprising: a thin film encapsulation structure (encapsulation unit 130; ¶ [0099]) on a first protruding structure (140; ¶ [0114]), wherein the thin film encapsulation structure (130) includes an organic barrier layer (particle cover layer 132; ¶ [0099] and [0116]), and wherein the organic barrier layer (27) having a thickness of 5 µm or greater (15-25 µm; ¶ [0109]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the structure of Okabe and Sonoda such that the organic barrier layer (27) has a thickness of 5 µm or greater to form barrier structures height optimized for pixel formation, which limit outflow of the organic barrier layer (Lee; ¶ [0084] and [0114]).

Re claim 36, Okabe discloses in FIGS. 1-4 and 6 a method for producing the organic electroluminescent device of claim 21, comprising the steps of:
preparing a mother element substrate (10/12/3) uncut including a mother substrate (10) and a plurality of active regions (DA) supported by the mother substrate (10), the 
forming the thin film encapsulation structure (26/27/28) in each of the plurality of active regions (DA), the thin film encapsulation structure covering the plurality of organic electroluminescent elements (5; FIG. 4; [0036]-[0042]) and
dividing, before step of forming the thin film encapsulation structure, the plurality of active regions into individual active regions (S7 in FIG. 1 and 77 in FIG. 6),
wherein the step (S1-S4 in FIG. 1 and S3x-S4c in FIG. 4) of preparing the mother element substrate (10/12/3) includes step a1 of forming the first protruding structure (TK) in each of the plurality of peripheral regions (NA), the first protruding structure including a portion extending along (laterally left-to-right) at least one (right) side of the corresponding peripheral region (NA),
wherein the step of forming the thin film encapsulation structure (26/27/28) includes:
step A of forming the first inorganic barrier layer on the first protruding structure such that the first inorganic barrier layer covers the first protruding structure (S5a in FIG. 4),
step B of, after the step A, forming the organic barrier layer on the first inorganic barrier layer (S5b in FIG. 4), and
step C of, after the step B, forming the second inorganic barrier layer on the first inorganic barrier layer and the organic barrier layer (S5c in FIG. 4),
wherein the step of dividing the plurality of active regions includes the step of cutting the mother substrate and the first inorganic barrier layer such that individual cut 
wherein the step a1 includes:
step a11 of forming a lower film on the mother substrate (21 of S3x in FIG. 4),
step a12 of forming an upper film on the lower film (23 of S4b in FIG. 4),
step a13 of patterning the upper film to form the upper layer (S4c in FIG. 4), and
step a14 of patterning the lower film to form the lower layer (S4a in FIG. 4), and
wherein the lower film (21) contains a photosensitive resin (¶ [0025]), and the upper film (21) contains silicon nitride (¶ [0027]).

Okabe fails to disclose dividing, after the step of forming the thin film encapsulation structure, the plurality of active regions into individual active regions; and wherein the step (S1-S4 in FIG. 1 and S3x-S4c in FIG. 4) of preparing the mother element substrate (10/12/3) includes step a1 of forming the first protruding structure (TK) in each of the plurality of active regions (DA), the first protruding structure including a portion extending along (laterally left-to-right) at least one (right) side of the corresponding active region (DA).
However,
A.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to “dividing, after the step of forming the thin film encapsulation structure, the plurality of active regions into individual active regions” since the selection prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04).
And,
B.	Lee discloses the first protruding structure (140 in FIG. 1) includes a portion extending along three sides of the active region (of pixels 111) resulting in forming the first protruding structure (TK) in each of the plurality of active regions (DA), the first protruding structure including a portion extending along (laterally left-to-right) at least one (right) side of the corresponding active region (DA) as part of the crack-preventing first protruding structures discussed for claim 21. 

Re claim 37, Okabe discloses the method of claim 36, wherein the step of preparing the mother element substrate (10/12/3) further includes step a2 of forming a bank layer (23x) defining each of a plurality of pixels each including either one of the plurality of organic electroluminescent elements (5), and wherein the step a1 and the step a2 include the step (S1-S4 in FIG. 1 and S3x-S4c in FIG. 4) of patterning the same resin film (21).

Re claim 38, Okabe discloses the method of claim 36, wherein the lower film (21) contains an acrylic resin (¶ [0025]).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Okabe and Sonoda and Lee as applied to claim 36 above, and further in view of Sun et al (US 2016/0380202 A1-prior art of record, hereafter Sun).

However, Sun discloses in FIGS. 6-9 a method for producing the organic electroluminescent device, comprising the steps of: forming an upper film (silicon nitride; ¶ [0043]-[0045]) on an OLED panel (¶ [0043]), and etching the upper film (SiN) by use of hydrofluoric acid (HF acid; ¶ [0043]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming the structure of Okabe and Sonoda and Lee to include the step of etching the upper film (SiN 23) by use of hydrofluoric (HF) acid as disclosed by Sun to more accurately produce device features without shadowing effects (Sun; ¶ [0010]-[0011]).

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection relies on a reference combination not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892